Citation Nr: 0937747	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  07-19 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a left knee disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from 
March 1965 to August 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board is remanding the claim for service connection for 
tinnitus to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.


FINDINGS OF FACT

1.  In January 1969 the RO in Albuquerque, New Mexico, 
summarily denied the Veteran's claim for service connection 
for a left knee disability.  The RO notified him of that 
decision that same month.

2.  There is no additional evidence since that decision 
suggesting, as the Veteran alleged in his initial October 
1968 claim application, that his left knee condition was 
aggravated by his military service.


CONCLUSIONS OF LAW

1.  The January 1969 decision denying service connection for 
a left knee disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2008).

2.  New and material evidence has not been submitted since 
that decision to reopen this claim.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For a claim, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that a 
claimant submit any evidence in his possession that might 
substantiate the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information necessary 
to reopen the claim and of the evidence and information 
necessary to establish entitlement to the underlying benefit 
being sought, i.e., service connection.  To satisfy this 
requirement, VA adjudicators are required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

VA's Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.  VA Gen. 
Couns. Mem., para. 2, 3 (June 14, 2006).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of his claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, in Shinseki 
v. Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States reversed the Federal Circuit's holding.  The 
Supreme Court held that the Federal Circuit had placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3). 

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in February 
2006, prior to initially adjudicating his claim in the June 
2006 decision at issue in this appeal.  That letter informed 
him of the need to submit new and material evidence to reopen 
his previously denied, unappealed, claim and of the evidence 
required to establish his underlying entitlement to service 
connection, and of his and VA's respective responsibilities 
in obtaining this supporting evidence.

The letter did not comply with Dingess, as he was not also 
apprised of the downstream disability rating and effective 
date elements of his claim, but this is nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102.  See also 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Since the 
Board will conclude below that he has not submitted new and 
material evidence to open his previously denied claim for 
service connection, the downstream disability rating and 
effective date elements of his claim are moot.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs) and VA records - although, as will 
be explained, none of his VA records concerned his left knee 
disability.  There is no indication of any outstanding 
records pertaining to his claim.  

Moreover, if, as here, the claim at issue has been previously 
considered and denied, and the Veteran did not timely appeal 
the decision, he is required to present new and material 
evidence to reopen the claim under 38 U.S.C.A. § 5108 before 
the Board's duty to assist is triggered and the Board may 
proceed to evaluate the merits of the claim.  See 38 U.S.C.A. 
§ 5103A(f); see also Paralyzed Veterans of America, 345 F.3d 
1334 (Fed. Cir. 2003).  And since, as will be explained, the 
Board is denying the petition to reopen the claim absent the 
required new and material evidence, there is no obligation to 
schedule him for a VA compensation examination concerning 
this claim unless and until he first satisfies this threshold 
preliminary evidentiary burden.  38 C.F.R. 
§ 3.159(c)(4)(iii).  Accordingly, the Board finds that no 
further development is needed to meet the requirements of the 
VCAA or Court.

II.  Whether there is New and Material Evidence to Reopen 
the Claim

The Veteran is attempting to reopen this previously denied, 
unappealed claim.  However, for the reasons and bases 
discussed below, the Board finds that new and material 
evidence has not been submitted, so his petition to reopen 
this claim must be denied.

A prior, January 1969, RO decision denied the claim for 
service connection for a left knee disorder - in part, 
because the Veteran had failed to report for a scheduled VA 
examination and, thus, had not established he had a then 
current left knee disability.  The examination was especially 
needed because he had alleged in his October 1968 claim 
application, VA Form 21-526, that his military service had 
aggravated his left knee condition.  And of the remaining 
evidence on file, including his service treatment records, 
none of it was sufficient to substantiate this allegation.  
The mere fact that his service records showed treatment for 
his left knee was insufficient, alone, to show chronic 
(meaning permanent) aggravation during service of a pre-
existing condition; the report of his separation examination 
revealed that he had had a "trick" knee since 1961, so 
before beginning service in 1965.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (all holding 
that mere temporary or intermittent flare-ups of a pre-
existing injury or disease during service are insufficient to 
be considered "aggravation in service", unless the underlying 
condition, itself, as contrasted with mere symptoms, has 
worsened).  See, too, Verdon v. Brown, 8 Vet. App. 529 (1996) 
(wherein the Court held that the presumption of aggravation 
does not attach even where the pre-existing disability has 
been medically or surgically treated during service and the 
usual effects of treatment have ameliorated disability so 
that it is no more disabling than it was at entry into 
service.  And see 38 C.F.R. § 3.655 requiring consideration 
of the claim based on the evidence of record (absent the 
requested VA examination).

The Veteran did not appeal that January 1969 decision, so it 
became final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 
20.302, 20.1103.

The Veteran filed a petition to reopen this claim for service 
connection for a left knee disorder in January 2006.  But he 
has not submitted any evidence in support of his claim, 
certainly none suggesting that his left knee condition was 
aggravated by his military service.

Before addressing the claim for service connection on its 
underlying merits, the Board must first determine whether new 
and material evidence has been submitted since the January 
1969 decision that previously considered and denied this 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).  That initial determination affects the Board's 
jurisdiction to adjudicate the claim on its underlying 
merits.  If there is no new and material evidence, that is 
where the analysis ends, and what the RO may have determined 
in this regard is irrelevant.  Jackson v. Principi, 265 F. 3d 
1366 (Fed. Cir. 2001); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239 (1993); and 
VAOPGCPREC 05-92 (March 4, 1992).

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

When a petition to reopen is presented, a two-step analysis 
is performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  According to VA regulation, "new" means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).

This second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated 
this, noting that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

The credibility of this evidence must be presumed, albeit 
just for the limited purpose of deciding whether it is new 
and material.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

Here, the evidence that would be considered in determining 
whether there is a basis for reopening the Veteran's claim 
for service connection for a left knee disorder is any 
evidence that has been added to the record since the final 
and binding January 1969 decision.  And considering the basis 
of that denial, new and material evidence would have to 
suggest that he has a current diagnosis of a left knee 
disorder and that this disorder was incurred during or 
aggravated by his military service.  Concerning this, as 
mentioned, he has not submitted any supporting evidence since 
the January 1969 decision.  In order to reopen his claim, he 
must provide the unestablished facts missing from his 
original claim.  The essential basis of the RO's final and 
binding January 1969 decision was the lack of a then current 
diagnosis of a left knee disability (since he did not report 
for his VA examination) and a medical nexus opinion 
suggesting that his left knee condition was attributable to 
his military service, either as directly or presumptively 
incurred in service or, if pre-existing his service, by way 
of aggravation.  But he has not submitted any such evidence 
or, for that matter, indicated that any such evidence exists 
that could be obtained.

Hence, the Veteran has not submitted any evidence that is new 
and material to the claim as defined by VA regulation.  
See 38 C.F.R. § 3.156.  Therefore, the decision remains final 
and binding.  Furthermore, inasmuch as he has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen this finally disallowed claim, the benefit-of-the-
doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

Absent new and material evidence, the petition to reopen the 
claim for service connection for a left knee disability is 
denied.


REMAND

The Veteran also believes he is entitled to service 
connection for tinnitus.  However, as this claim requires 
further development, it must be remanded before being decided 
on appeal.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must 
provide a medical examination in a service-connection claim 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Id., at 81. See also 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

Here, the Veteran was afforded a VA compensation examination 
in June 2006, however, the medical opinion obtained is 
insufficient.  The examiner diagnosed recurrent tinnitus but 
opined that, because the Veteran's August 1968 
separation examination does not show any hearing impairment, 
his tinnitus could not have manifested in service.  

The Court has held that a medical examination report must 
contain not only clear conclusions with supporting data, but 
also a reasoned medical explanation connecting the two.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet.App. 120, 124 (2007) ("[A] medical opinion 
... must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions.").

VA's duty to assist includes a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).

The Board finds that simply stating that hearing impairment 
was not noted during the Veteran's military separation 
examination is not an adequate rationale for concluding that 
his tinnitus did not manifest during his service.  Claims for 
tinnitus and hearing loss are treated separately since they 
are two distinct conditions.  As the VA examiner no doubt 
realizes, tinnitus is "a noise in the ear, such as ringing, 
buzzing, roaring, or clicking."  Dorland's Illustrated 
Medical Dictionary 1714 (28th ed. 1994).  And while in 
certain instances having tinnitus may in turn affect the 
Veteran's hearing acuity, this is not always the case.  
Moreover, if this is indeed the situation here, the VA 
examiner did not discuss the reason for concluding this or 
otherwise provide any supporting explanation.



So this case must be referred to a VA examiner to have 
him/her review the relevant evidence and determine the 
etiology of the Veteran's tinnitus, including especially in 
terms of whether it is attributable to his military service 
or, instead, more likely the result of other unrelated 
factors.

Additionally, as already explained, the VCAA notice 
requirements apply to all five elements of a service-
connection claim, including the downstream disability rating 
and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  The notice sent to the 
Veteran in February 2006 does not meet these requirements.  
Therefore, he must be sent notice in compliance with Dingess 
prior to readjudicating his claim.

Accordingly, the claim for tinnitus is REMANDED for the 
following additional development and consideration:

1.  Send the Veteran another VCAA notice 
letter that meets the requirements of 
Dingess/Hartman in terms of also apprising 
him of the downstream disability rating 
and effective date elements of his claim.

2.  Obtain a medical opinion concerning 
the etiology of the Veteran's tinnitus - 
and, in particular, whether it is at least 
as likely as not (i.e., 50 percent or more 
probable) attributable to his military 
service from March 1965 to August 1968 or, 
instead, more likely the result of 
other unrelated factors.  [Note:  If, as 
the June 2006 VA examiner concluded, the 
fact that the report of the Veteran's 
August 1968 separation examination does 
not show any hearing impairment in turn 
means his tinnitus could not have 
manifested in service, then there must be 
some explanation for this conclusion.]



The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The designate must review the claims file, 
including a complete copy of this remand, 
for the Veteran's pertinent medical and 
other history.  

The designate must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

*Whether an actual examination is needed 
to obtain this necessary medical nexus 
opinion is left to the RO's/AMC's 
discretion.

3.  Then readjudicate the claim for 
tinnitus in light of the additional 
evidence.  If this claim is not granted to 
the Veteran's satisfaction, send him and 
his representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


